Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 depend from itself
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bienfang et al. (U.S. 2010/0071958A1), in view of Canadian Ingersoll-Rand Company (GB 728489).
Regarding claim 1, Bienfang et al. disclose a drill bit changer system (100, fig. 2-9. Also refer to paragraph 0003 and 0018) for a drill rig (refer to paragraph 0004), the 
However, Bienfang et al. is silent to each adaptor assembly including an adaptor having opposed ends disposed in each bit holder receptacle, one end of the adaptor being arranged to engage a drill string of the drill rig and another end of the adaptor being arranged to engage a drill bit.
Canadian Ingersoll-Rand Company discloses a coupling/adaptor (10, fig. 1), a drill string (11) and drill bit (12). The coupling comprises a tubular member (13) having opposed ends, one end of the adaptor/coupling (10) being arranged to engage the drill string (11) and another end of the adaptor being arranged to engage a drill bit (12; refer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the disclosure of Bienfang et al. and Canadian Ingersoll-Rand before him or her, to have modified Bienfang et al. to have each adaptor assembly including an adaptor having opposed ends disposed in each bit holder receptacle, one end of the adaptor being arranged to engage a drill string of the drill rig and another end of the adaptor being engageable with a drill bit, for providing sufficient tight connection to permit drilling under adverse conditions and yet the connection may be readily loosened to remove the bit. Also the adaptor will help reduce vibration during drilling and facilitates ease of repair in the event of breakage.
Regarding claim 2, the combination of Bienfang et al. and Canadian Ingersoll-Rand teach all the features of this claim as applied to claim 1 above; Bienfang et al. further disclose the drill bit storage holder (100) is a rotatable carousel (refer to paragraph 0018) that is indexable to position a respective drill bit adaptor assembly or an empty bit holder receptacle (134) to the drill string (refer to paragraph 0018-0019).  
Regarding claim 7, Bienfang et al. disclose a method of changing a drill bit (28) of a drill rig comprising (see fig. 2-9. Also refer to paragraph 0003 and 0018) the steps of: providing a drill bit changer system (100, fig. 2-9. Also refer to paragraph 0003 and 0018), the drill bit changer system including a drill bit storage holder assembly (100) movably mounted to the drill rig(mast 110 of the rig, see fig. 1 and 2), the drill bit holder an outer surface of the rounded section being engageable by an adaptor arm (192) of the drill bit storage holder assembly (100) to engage and disengage the drill bit adaptor assembly from the drill string (refer to paragraphs 0029-0030); pivoting the drill bit storage system to a first position whereby the drill bit storage holder is positioned to engage a drill bit adaptor assembly (paragraph 0029: the bit carousel 130 is rotated from the storage position to an exchange position); removing a used drill bit and adaptor assembly from the drill string (refer to paragraph 0029: the old drill bit is unscrewed from the drill pipe); indexing the drill bit storage holder (100) to position a new drill bit adaptor assembly to the drill string (refer to paragraph 0018); attaching the new drill bit adaptor assembly to the drill string (refer to paragraph 0030); and pivoting the drill bit storage system to a second position whereby the drill bit storage system is stowed away from the drill string (refer to paragraph 0030).  
However, Bienfang et al. is silent to each adaptor assembly including an adaptor having opposed ends disposed in each bit holder receptacle, one end of the adaptor being arranged to engage a drill string of the drill rig and another end of the adaptor being engageable with a drill bit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the disclosure of Bienfang et al. and Canadian Ingersoll-Rand before him or her, to have modified Bienfang et al. to have each adaptor assembly including an adaptor having opposed ends disposed in each bit holder receptacle, one end of the adaptor being arranged to engage a drill string of the drill rig and another end of the adaptor being engageable with a drill bit, for providing sufficient tight connection to permit drilling under adverse conditions and yet the connection may be readily loosened to remove the bit. Also the adaptor will help reduce vibration during drilling and facilitates ease of repair in the event of breakage.
Regarding claim 9, the combination of Bienfang et al. and Canadian Ingersoll-Rand teach all the features of this claim as applied to claim 1 above. Bienfang et al. further disclose each adaptor arm (192) is disposed within a respective bit holder receptacle (see fig. 7 showing arm 192 extending within receptacle134). 
3 is rejected under 35 U.S.C. 103 as being unpatentable over Bienfang et al. (U.S. 2010/0071958A1), in view of Canadian Ingersoll-Rand Company (GB 728489) as applied to claim 1 above, and further in view of Van Duivendijk et al. (U.S. 2018/0298694A1). 
Regarding claim 3, the combination of Bienfang et al. and Canadian Ingersoll-Rand teach all the features of this claim as applied to claim 1 above; however, the combination of Bienfang et al. and Canadian Ingersoll-Rand fail to teach the drill bit storage holder is indexable by a slew drive.  
Van Duivendijk et al. disclose a top drive comprising an arm assembly (70, fig. 1). The arm assembly (70) comprises an arm (75, fig, 3a) having a first arm section (75a) connected to a base (74) via a slew bearing (76) allowing the arm to rotate/move by means of a slew drive (see fig. 3a and refer to paragraph 0160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bienfang et al. and Canadian Ingersoll-Rand to have the drill bit storage holder indexable by a slew drive, for the predictable result of moving/rotating the bit storage holder, as taught by Van Duivendijk et al.
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bienfang et al. (U.S. 2010/0071958A1), in view of Canadian Ingersoll-Rand Company (GB 728489) as applied to claim 1 above, and further in view of Hoult et al. (U.S. 9,644,436B2). 
Regarding claim 4-5, the combination of Bienfang et al. and Canadian Ingersoll-Rand teach all the features of this claim as applied to claim 1 above; however, the 
Hoult et al. disclose a drilling tool changer apparatus (10) for a drill rig, wherein a drilling tool storage device (18, fig. 7) is pivotally connected to a mast (26; see fig. 15 and 16) and pivotally movable about a hinge axis (58, fig. 20) between a towed position and a deployed position for a new or used adaptor bit assembly (12) to be added or removed from the drill string (40; see fig. 13-20 and refer to abstract), wherein translation of the drilling tool storage device (18) is accomplished using hydraulic actuator (36; refer to col. 7 lines 26-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bienfang et al. and Canadian Ingersoll-Rand to include the drill bit storage holder being pivotally connected to a mast of the drill rig to move the drill bit storage holder between a stowed position to an engaged position for a new or used adaptor bit assembly to be added or removed from the drill string, wherein the drill bit storage holder is pivotally connected to the drill mast by at least one hydraulically operated arm, as taught by Hoult et al. for the purpose of design optimization. 
Regarding claims 6 and 8, the combination of Bienfang et al. and Canadian Ingersoll-Rand teach all the features of this claim as applied to claim 1 above; however, 
	Hoult et al. disclose a drilling tool changer apparatus for a drilling rig comprising a control device (14),wherein the control device is a computer/programmable logic controller and accessible to an operator of the drill rig (100) for controlling the changer apparatus (10; refer to col. 5 lines 16-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bienfang et al. and Canadian Ingersoll-Rand to have included at least one processing device arranged to execute a computer executable code/ a computerized control unit executing a computer executable code to control the pivotable and rotatable movement of the drill bit storage holder, as taught by Hoult et al. for controlling the operations of the bit changer system. 
Response to Arguments
Applicant's arguments filed on 12/17/2020 have been fully considered but they are not persuasive. 
Regarding claim 1 and 7, applicant argues that Bienfang fail to teach an adaptor having opposed ends disposed in each bit holder receptacle, one end of the adaptor being arranged to engage a drill string of the drill rig, wherein the adaptor has a rounded section disposed between the opposed ends, an outer surface of the rounded 
Examiner respectively disagrees. Bienfang et al. disclose adaptor assembly (fig. 5 and 7: upper rounded section of bit 28 being engaged by drill bit locks 192 can be considered an adaptor assembly) including an adaptor (upper rounded section of bit 28, see fig. 5 and 7) having opposed ends (first end at 28 connecting to a drill pipe and second end being the drill bit cutting head. Refer to paragraph 0018), one end of the adaptor being arranged to engage a drill string of the drill rig (paragraph 0018), wherein the adaptor has a rounded section disposed between the opposed ends (upper rounded section of bit 28, fig. 5, 7), an outer surface of the rounded section being engageable by an adaptor arm (192) of the drill bit storage holder assembly to engage and disengage the drill bit adaptor assembly from the drill string (refer to paragraphs 0029-0030).
GB ‘489 is used in the rejection to each that it is known to engage a drill bit and a drill string with an adaptor/coupling to provide sufficient tight connection to permit drilling under adverse conditions and yet the connection may be readily loosened to remove the bit. Also the adaptor/coupling helps reduce vibration during drilling and facilitates ease of repair in the event of breakage. One of ordinary skill in the art having the teachings of Bienfang et al. and GB ‘489 before him or her, would modify Bienfang et al. to have an adaptor as disclosed in GB ‘489 to provide sufficient tight connection to permit drilling under adverse conditions and yet the connection may be readily loosened to remove the bit. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TARAS P BEMKO/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/Y.A/01/27/2021